


Exhibit 10.2

 

FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF GGP LIMITED PARTNERSHIP

 

THIS FIRST AMENDMENT (this “Amendment”) is made and entered into as of June 12,
2012, by and among the undersigned parties.

 

W I T N E S S E T H:

 

WHEREAS, GGP Limited Partnership (the “Partnership”), a Delaware limited
partnership, exists pursuant to that certain Third Amended and Restated
Agreement of Limited Partnership, dated as of November 9, 2010 (the “Third
Restated Partnership Agreement”), and the Delaware Revised Uniform Limited
Partnership Act;

 

WHEREAS, GGP, Inc., a Delaware corporation, is the sole general partner of the
Partnership (the “General Partner”);

 

WHEREAS, the Partnership has authorized the issuance of 1,000 Series F Preferred
Units (the “Series F Units”), with such rights, preferences, limitations and
qualifications as described in Schedule D to the Third Restated Partnership
Agreement);

 

WHEREAS, on the date hereof there remain outstanding 360 Series F Units;

 

WHEREAS, the Partnership is the sole common stockholder of GGPLP Real
Estate, Inc., a Delaware corporation (“GGPLP REI”), which has elected to be
taxed as a real estate investment trust (a “REIT”) pursuant to Section 856 et
seq. of the Internal Revenue Code of 1986, as amended from time to time (the
“Code”);

 

WHEREAS, under Section 856(c)(4)(B)(iii), a REIT may not hold a security (a
“NonQualifying Security”) that represents more than 5% of the value of the
REIT’s gross assets unless such security qualifies as a real estate asset or
represents an interest in a taxable REIT subsidiary;

 

WHEREAS, the General Partner wishes to create a process by which a REIT
subsidiary may avoid violation of Section 856(c)(4)(B)(iii) by exchanging a
NonQualifying Security in the Partnership for Series F Units, which qualify as
real estate assets under Section 856(c)(4) of the Code; and

 

WHEREAS, the General Partner deems it to be in the best interest of the
Partnership to amend the Partnership Agreement as set forth herein to permit the
issuance of Series F Units to subsidiary REITS owned by the Partnership in
exchange for NonQualifying Securities in the Partnership.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do herby agree
as follows:

 

1.                                      Capitalized Terms.  Capitalized terms
used but not defined herein shall have the definitions assigned to such terms in
the Partnership Agreement.

 

2.                                      Amendment of Major Decisions. 
Section 6.3(a) of the Partnership Agreement is hereby deleted in its entirety
and the following is hereby inserted in its place and stead:

 

(a)                                 Amend, modify or terminate this Agreement
other than (i) to reflect the admission of additional limited partners pursuant
to Section 8.3 hereof, (ii) to reflect the issuance of additional Units pursuant
to Section 4.3 hereof, (iii) to reflect the issuance of additional Series F
Preferred Units to REIT subsidiaries that are substantially wholly-owned by the
Partnership in exchange for debt owed by the Partnership in such amounts deemed
necessary by the General Partner to ensure compliance by the Partnership and/or
its REIT subsidiaries with Section 856(c)(4)(B)(iii) of the Code, as may be
amended from time to time, and (iv) as provided in other sections hereof.

 

3.                                      New Exhibit A.  Upon the issuance of any
Series F Units authorized by these Resolutions, the General Partner shall be
authorized on behalf of each of the Partners to amend the Exhibit A to the
Partnership Agreement to reflect the issuance of the Series F Units in
accordance with these resolutions.

 

4.                                      Schedule D—Designation and Number. 
Section 2 of Schedule D of the Partnership Agreement is hereby amended by adding
the following clause to the end of the second sentence of that
Section immediately following the number 1,000: “, which number may be increased
from time to time by the General Partner in accordance with Section 6.3(a) of
the Third Amended and Restated Agreement of Limited Partnership, as amended”.

 

5.                                      Other Provisions Unaffected.  Except as
expressly amended hereby, the Partnership Agreement shall remain in full force
and effect in accordance with its terms.

 

6.                                      Counterparts.  This Amendment may be
executed in counterparts, each of which shall be an original and all of which
together shall constitute the same document.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment on the day and
year first written above.

 

 

GENERAL PARTNER:

 

 

 

GGP, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Michael Berman

 

 

 

 

 

MAJORITY-IN-INTEREST OF LIMITED PARTNERS:

 

 

 

 

 

M.B. CAPITAL PARTNERS III, a South Dakota

 

 

general partnership, its sole member

 

 

 

 

 

 

 

 

By:

GENERAL TRUST COMPANY, not

 

 

 

individually but solely as Trustee of

 

 

 

Martin Investment Trust G, a partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ E. Michael Greaves

 

 

 

 

E. Michael Greaves, Vice President

 

 

 

 

 

MATTHEW BUCKSBAUM REVOCABLE TRUST

 

 

 

 

 

 

 

By:

/s/ E. Michael Greaves

 

 

E. Michael Greaves, Vice President

 

 

General Trust Company

 

 

As Co-Trustee

 

 

3

--------------------------------------------------------------------------------
